Exhibit 10.5

AMENDMENT NUMBER FOUR

to the

EDS 1998 SUPPLEMENTAL EXECUTIVE RETIRMENT PLAN

Section 6.2(a) of the EDS 1998 Supplemental Executive Retirement Plan (the
“Plan”) provides that the Compensation and Benefits Committee (the “Committee”)
of the Board of Directors of Electronic Data Systems Corporation, a Delaware
corporation (“EDS”), may amend the Plan at any time. In accordance with that
authority the Committee amended the Plan on October 20, 2005 in the manner set
forth below. This is the fourth amendment to the Plan, with the first, second
and third amendments having been adopted on October 20, 2003, February 3, 2004
and July 23, 2004, respectively.

1. Section 3.1(a) is deleted in its entirety and is replaced with the following
new Section 3.1(a):

 

  (a) be designated as a Participant by the Compensation and Benefits Committee,
which designation is reflected on the attached Schedule “A,” as amended from
time to time.

2. This Amendment is effective October 20, 2005.

IN WITNESS WHEREOF, this Amendment Number Four is executed on this 31st day of
July, 2006.

 

COMPENSATION AND BENEFITS COMMITTEE OF THE BOARD OF DIRECTORS OF ELECTRONIC DATA
SYSTEMS CORPORATION FOR THE COMMITTEE: /S/ M.E. PAOLUCCI Michael E. Paolucci,
Secretary